                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF KENTUCKY
                   CENTRAL DIVISION at LEXINGTON


WELLS, et al.,                   )
                                 )
     Plaintiff,                  )               Case No.
                                 )           5:19-cv-340-JMH
v.                               )
                                 )              MEMORANDUM
KONE, INC., et al.,              )          OPINION AND ORDER
                                 )
     Defendants.                 )
                                 )
                                 )

                                ***

     This matter is before the Court on the Defendants’ notice of

removal [DE 1] and the Plaintiffs’ motion to remand. [DE 5]. On

April 25, 2019, Plaintiffs Roger and Carolyn Wells filed this

action in Fayette Circuit Court against KONE, Inc. (“KONE”), KONE

Elevators & Escalators of Louisville, Craig Lewis, Tony Dunsmore,

and other unknown parties. [DE 1-1 at 2]. Defendants filed a notice

of removal to federal court, alleging in part that Kentucky

residents Lewis and Dunsmore were fraudulently joined to escape

federal jurisdiction. [DE 1]. The Plaintiffs filed a motion to

remand the case back to Fayette Circuit Court. [DE 5]. KONE filed

a response [DE 6] and the motion is now ripe for the Court’s

review.

     Because the Plaintiffs have at least a colorable claim against

the non-diverse individual Defendants, the Court must remand this
case     to    Fayette     Circuit    Court    for   lack      of    subject-matter

jurisdiction.

                      A. Facts and Procedural History

        Plaintiffs filed this negligence action in Fayette Circuit

Court to recover for injuries suffered when the couple fell down

an escalator at Blue Grass Airport in Lexington, Kentucky. They

charge that KONE, which had a contract to repair the escalator at

issue, and the other Defendants named in the case failed to

maintain and repair it. [DE 1-1 at 5]. They claim the lack of

proper maintenance by KONE and its former employees led to a

malfunction that caused the Plaintiffs to fall.

        Plaintiffs Roger and Carolyn Wells are citizens of Perry

County, Kentucky. [DE 1-1 at 3]. KONE is incorporated in Delaware

and    its     principle   place     of   business   is   in      Illinois.   [Id.].

Plaintiffs claim that “Kone Elevators & Escalators of Louisville”

operates out of an office in Louisville, Kentucky, and that the

two individual Defendants listed are Kentucky residents. [Id. at

3-4].

        KONE filed a notice of removal in this Court on behalf of all

Defendants. [DE 1]. The company alleged that the Louisville KONE

entity is not an independent corporation, but a branch office of

KONE’s national corporation. [DE 1 at 2]. Second, KONE alleged

that     the    Plaintiffs    fraudulently      joined      the     two   individual



                                           2
Defendants in an effort to defeat diversity jurisdiction in federal

court. [Id. at 2-3].

     After KONE filed its notice of removal, this Court asked the

Plaintiffs to respond to the fraudulent-joinder allegation. [See

DE 4]. Plaintiffs then filed the motion to remand [DE 5] and the

Defendants responded. [DE 6].

                          B. Discussion

     The primary claim in this case is for negligence under

Kentucky tort law and negligence per se based on Kentucky building-

safety statutes. As a cause of action consisting entirely of state-

law tort claims, KONE may only achieve federal subject-matter

jurisdiction by proving that each party is diverse from the

Kentucky Plaintiffs.

     A case filed in state court is removable only if it could

have originally been brought in federal court. 28 U.S.C. § 1441(a)

(“[A]ny civil action brought in a State court of which the district

courts of the United States have original jurisdiction, may be

removed ... to the district court of the United States for the

district and division embracing the place where such action is

pending.”); Lincoln Prop. Co. v. Roche, 546 U.S. 81, 89 (2005)

(“[Section] 1441 ... authorizes removal of civil actions from state

court to federal court when the action initiated in state court is

one that could have been brought, originally, in federal district

court.”).

                                3
      Pursuant to 28 U.S.C. § 1332, federal district courts have

original    jurisdiction   over    civil      actions   between   citizens   of

different      states   where      the       amount-in-controversy      exceeds

$75,000.00, exclusive of interest and costs. 28 U.S.C. § 1332(a).

The “statute has been interpreted to demand complete diversity,

that is, that no party share citizenship with any opposing party.”

Caudill v. N. Am. Media Corp., 200 F.3d 914, 916 (6th Cir. 2000).

The   burden   of   establishing    diversity      jurisdiction    is   on   the

removing party. Coyne ex rel. Ohio v. Am. Tobacco Co., 183 F.3d

488, 493 (6th Cir. 1999).

      Plaintiffs admit they seek more than $75,000 in damages, thus

meeting that element of diversity jurisdiction. [DE 5 at 3]. Next,

the Court must address the claim that the individual defendants,

Lewis and Dunsmore, were fraudulently joined to defeat diversity.

The Plaintiffs argue that diversity does not exist because the two

individually named defendants are Kentucky residents, are licensed

to work on escalators in Kentucky, and did, at some point, work on

escalators in Blue Grass Airport. [DE 5 at 4]. Dunsmore and Lewis

worked in a maintenance capacity at the airport and are former

employees of KONE. [See DE 6 at 5]. KONE argues that because

Dunsmore and Lewis did not work at Blue Grass as mechanics close

to the time of the incident, there is no reasonable basis for

pleading them into the case. [DE 6 at 5].



                                         4
        Fraudulent joinder is an exception to the complete diversity

requirement and applies when a non-diverse defendant was clearly

named    to   avoid   federal   court.       In   re   Darvocet,      Darvon    and

Propoxphene Prod. Liab. Litig., 889 F.Supp.2d 931, 936 (E.D. Ky.

2012)(citing Coyne ex rel. Ohio v. Am. Tobacco Co., 183 F.3d 488,

493 (6th Cir. 1999)). Plaintiffs may not join resident defendants

in a state court case for the sole purpose of defeating federal

diversity jurisdiction. Id. To prove what courts have doctrinally

titled    “fraudulent   joinder,”      a    removing    party    must    present

sufficient evidence that the plaintiff could not establish a cause

of action against nondiverse defendants under state law. Salisbury

v.   Purdue   Pharm.,   L.P.,    166       F.Supp.2d   546,     549   (6th     Cir.

1994)(citing Sprowls v. Oakwood Mobile Homes, Inc., 119 F.Supp. 2d

694, 695-96 (W.D. Ky. 2000)). If the claim against the non-diverse

defendant has even a “glimmer of hope,” there is no fraudulent

joinder. Murriel-Don Coal Co., Inc. v. Aspen Ins. UK Ltd., 790

F.Supp.2d 590, 597 (E.D. Ky. 2011)(citing Hartley v. CSX Transp.,

Inc., 187 F.3d 422, 426 (4th Cir. 1999)). The plaintiff’s actual

motive is irrelevant to this inquiry, although the test works as

a “proxy for establishing the plaintiff’s fraudulent intent.” In

re Darvocet, 889 F.Supp.2d at 936-37 (quoting Smith v. SmithKline

Beecham Corp., No. 11-56-ART, 2011 WL 2731262, at *5 (E.D. Ky.

July 13, 2011)).



                                       5
     The removing party carries a heavy burden in pursuing a

fraudulent joinder argument because the test requires federal

courts to peruse the merits of a plaintiff’s claim before knowing

if it has jurisdiction to do so.1 Federal courts risk running afoul

of their limited jurisdiction in making that decision. Thus, as

the Sixth Circuit has recognized, the Court “must resolve all

disputed questions of fact and ambiguities in the controlling …

state law in favor of the nonremoving party,” and “[a]ll doubts as

to the propriety of removal are resolved in favor of remand.” In

re Darvocet, 889 F.Supp.2d at 937 (quoting Coyne, 183 F.3d at

493)(internal quotation marks omitted). Although the Court may,

where the complaint does not clearly answer the question, look to

the pleadings under what would be close to a summary-judgment




1 See Murriel-Don Coal Co., Inc., 790 F.Supp.2d at 595. Judge Amul
R. Thapar critiqued the fraudulent-joinder doctrine in this case,
stating:

     Despite this ancient maxim that courts may not act
     without jurisdiction, the fraudulent-joinder inquiry
     requires them to do just that. The court must examine
     the plaintiff’s claim against the non-diverse defendant—
     a claim over which it affirmatively lacks jurisdiction—
     and determine whether the allegations state a “colorable
     basis” for relief under state law.

This opinion accurately states the gravity of the issue before a
federal Court in a fraudulent-joinder analysis. Although
plaintiffs should not be allowed to play games with federal
jurisdiction, state courts are well-equipped to judge the merits
of a case and decide if claims against certain defendants are
cognizable.
                                6
standard, it should be careful not to stray from the jurisdictional

threshold question. Id.

      In this case, the Plaintiffs allege general negligence and

negligence per se under Kentucky tort law. Of course, the elements

of negligence in Kentucky are as follows: a plaintiff must show

that (1) the defendant owed the plaintiff a duty of care; (2) the

defendant breached that duty of care; (3) a causal connection

between the defendant’s conduct and the plaintiffs damages; and

(4) damages. Patton v. Bickford, 529 S.W.3d 432, 437 (Ky.App.

2001). Claims of negligence per se simply substitute Kentucky’s

common-law standard of care with a statutory standard of care.

Estate of Moloney v. Becker, 398 S.W.3d 459 (Ky.Ct.App. 2013).

      Additionally, Kentucky’s pleading standard will apply in

evaluating whether the Plaintiffs pleaded a colorable claim. See

In re Darvocet, 889 F.Supp.2d at 940 (“It makes little sense to

measure   the   state-law   viability     of   such   claims,    which   were

originally filed in state court, by federal pleading standards.”).

Although Kentucky courts have moved in the direction of adopting

the more stringent federal pleading requirements, they still apply

a   “notice   pleading”   standard,   where    the    “central   purpose   of

pleadings remains notice of claims and defenses.” Pete v. Anderson,

413 S.W.3d 291, 301 (Ky. 2013)(quoting Hoke v. Cullinan, 914 S.W.2d

335, 339 (Ky. 1995)); see also Red Hed Oil, Inc., v. H.T. Hackney

Co., 292 F.Supp.3d 764, 771 (E.D. Ky. 2017). In fact, Kentucky

                                      7
emphasizes “substance over form and discovery over pleadings.”

V.S. v. Commonwealth, Cabinet for Human Res., 706 S.W.2d 420, 425-

26 (Ky.Ct.App. 1986).

       KONE notes that the Plaintiffs have not asserted any specific

claims against Dunsmore and Lewis alone, but rather make claims

against all Defendants. [DE 6 at 6]. The two individual Defendants

do admit, however, that they worked on escalators as employees of

KONE within five years of the accident.2 The Plaintiffs thus

believe that there could be a reasonable basis for recovery against

Dunsmore and Lewis in their individual capacities.

       Although    these     allegations      are   not    riddled    with    detail,

sufficient notice has been given of a colorable claim by Plaintiffs

against the individual Defendants in this case. Plaintiffs allege

that   the   Defendants      jointly    and    individually         had   a   duty   to

reasonably        maintain     the     escalator          through     installation,

maintenance, repair, upkeep, and inspection and failed to do so,

violating Kentucky tort case law and state statutes. [DE 1-1 at

7].    Defendants’ argument that Lewis and Dunsmore did not perform

work on the specific escalator at issue on or near the date of the

incident does not mean that their work as KONE employees could not

have possibly caused the accident in this case. Further, Defendants


2 The Plaintiffs allege that the accident occurred on April 29,
2018. Lewis stated in an affidavit for KONE that he left the
company in April 2017. [DE 1-3 at 2]. Dunsmore stated he left KONE
in August 2017. [Id. at 4].
                                         8
have not provided any factual basis for its contention that because

the Defendants had not worked for KONE in a while, their actions

or inactions could not have possibly caused the accident. Because

a   reasonable    claim    exists      under   Kentucky      substantive   and

procedural    law,   the    Court     cannot   find   that    the   individual

Defendants Dunsmore and Lewis were fraudulently joined.

     Finally, the Court declines to address the parties’ arguments

pertaining to the Louisville KONE entity because the individual

Defendants    destroy     diversity    regardless     of   either   potential

outcome of that issue.

                               C. Conclusion

     The parties to this case lack complete diversity, and thus,

the Court has no subject-matter jurisdiction over the claims.

Accordingly, IT IS ORDERED as follows:

     (1)     Roger and Carolyn Wells’ motion to remand [DE 5] is

GRANTED; and

     (2)     This action is REMANDED in its entirety to the Fayette

Circuit Court.

     This the 8th day of November, 2019.




                                        9
